Citation Nr: 0831737	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for status post radical retropubic prostatectomy due to 
prostate cancer and urethral stricture for the period 
beginning October 1, 2004.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Jackson, Mississippi.

The Board notes that, as of October 2003, the veteran was 
receiving special monthly compensation (SMC).  The RO 
notified him of the proposal to reduce his SMC benefits in 
May 2004.  Then, in a July 2004 rating decision, the RO 
reduced his SMC benefits, effective October 1, 2004, in 
addition to reevaluating his disability rating for a status 
post prostatectomy/prostate cancer.  

In the notice of disagreement (NOD) of August 2004, the 
veteran only disagreed with the July 2004 decision to 
evaluate his connected prostatectomy/prostate cancer at 30 
percent; he did not communicate a written disagreement with 
the RO's decision to reduce his SMC benefits.  Although his 
representative, in an appellate brief dated August 2008, 
argues that a higher level of SMC due to the veteran's 
housebound status is warranted, this NOD was not timely.  
Therefore, as a timely NOD had not been received by the VA, 
the issue of evaluation of SMC benefits is not before the 
Board and will not be addressed at this time.

Also, in the August 2004 NOD, the veteran reasonably raised 
new claims of entitlement to service connection for erectile 
dysfunction (to include as a result of his prostatectomy 
conducted in May 2003 under the provisions of § 1151) and 
depression.  Since these claims have not yet been 
adjudicated, these matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection for status post radical retropubic 
prostatectomy/prostate cancer was granted by rating decision 
dated June 2003 with a 100 percent evaluation effective May 
19, 2003.

2.  The veteran underwent a radical retropubic prostatectomy 
on May 29, 2003.
 
3.  In May 2004, the RO notified the veteran of a proposal to 
reduce the disability evaluation for his service-connected 
prostatectomy/prostate cancer from 100 percent to 30 percent 
based on the medical evidence of record.

4.  In a July 2004 rating decision, the RO recharacterized 
the service-connected disability as status post radical 
retropubic prostatectomy due to prostate cancer and urethral 
stricture and reduced the rating to 30 percent, effective 
October 1, 2004. 
 
5.  Throughout the entire period beginning October 1, 2004, 
the residuals of the veteran's prostate cancer and urethral 
stricture have been manifested by voiding dysfunction 
requiring the use of absorbent pads which must be changed 
more than 4 times per day.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for status 
post radical retropubic prostatectomy due to prostate cancer 
and urethral stricture from the period beginning October 1, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.115b, Diagnostic Code 
(DC) 7518-7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007). Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4. 
 
Service connection for status post radical retropubic 
prostatectomy/prostate cancer was granted on a presumptive 
basis due to herbicide exposure in June 2003 rating decision.  
A 100 percent evaluation was assigned pursuant to 38 C.F.R. § 
4.97, DC 7528 effective May 19, 2003, the date on which the 
RO received the veteran's claim for service connection.  See 
June 2003 rating decision. 
 
In May 2004, the RO proposed to reduce the veteran's service-
connected disability to 30 percent based on a November 2003 
VA examination report.  The RO subsequently reduced the 
rating to 30 percent effective October 1, 2004.  See July 
2004 rating decision. 
 
The veteran has appealed the July 2004 rating decision and 
contends that he is entitled to a disability rating in excess 
of 30 percent from the period beginning October 1, 2004.  
First, he contends that he remained entitled to the 100 
percent evaluation because the procedural requirements to 
reevaluate his post-surgery prostate cancer were not 
followed.  Alternatively, he argues that because he has, and 
will continue to have, urinary incontinence, frequency, and 
pain upon ejaculation, he is entitled to a higher disability 
rating for his status post radical retropubic prostatectomy 
and urethral stricture.   
 
Initially, the Board notes that the provisions of 38 C.F.R. 
§§ 3.343 and 3.344 (2007), which pertain to terminations of 
total disability ratings and to rating reductions, are not 
applicable in this case, as the post-surgery reevaluation of 
the 100 percent disability rating assigned for the veteran's 
prostate cancer was specifically provided for by the 
pertinent rating criteria.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2007), a 
single disability rating of 100 percent is warranted for 
malignant neoplasms of the genitourinary system.  The Note 
following the code indicates that the 100 percent disability 
rating shall continue beyond the cessation of surgical, X-
ray, antineoplastic chemotherapy, or other therapeutic 
procedures with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e) (2007).  If there has been no local 
reoccurrence or metastasis, residuals are to be rated on 
voiding dysfunction or renal dysfunction, whichever is 
predominant. 

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. 
§ 3.105(e) (2007). 
 
After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires. 
38 C.F.R. § 3.105(i)(2) (2007). 
 
In the present case, the veteran was notified of the proposed 
action to reduce his schedular rating for post 
prostatectomy/prostate cancer from 100 percent to 30 percent 
in May 2004 and was given the required 60 days to present 
additional evidence before the RO subsequently implemented 
the rating reduction in a July 2004 rating decision, 
effective October 1, 2004.  The RO also notified the veteran 
of the action taken and his appellate rights in the May 2004 
letter, which accompanied the proposed rating decision.  As 
such, VA met the due process requirements under 38 C.F.R. § 
3.105(e) and (i) (2007).
 
The Board must now consider whether the procedural 
requirements of DC 7528, governing the evaluation of post-
surgical residuals of a prostatectomy due to prostate cancer, 
have been met. 
 
In this case, the record reflects that the veteran was 
examined after his surgery in November 2003.  Specifically, a 
VA progress note from November 4, 2003 indicated that the 
prostate cancer had been eliminated because it was confined 
to the organ and the prostate had been surgically removed, 
and the laboratory testing ordered on that date revealed a 
prostate-specific antigen to be less than 0.008.  

The appellant first contends that VA treatment records are 
not medically sufficient to warrant a reevaluation pursuant 
to DC 7528.  With regard to the veteran's specific contention 
that the findings within the November 2003 treatment reports 
are insufficient because they are predicated upon "clinical 
progress notes" as opposed to a formal "VA examination," 
the Board disagrees.  According to the November 2003 
evaluations, the veteran underwent a physical examination by 
a qualified medical professional, and, additionally, 
laboratory results were reviewed and discussed.  

The fact that the November 2003 evaluations were 
characterized as progress notes rather than as formal 
examinations does not, in and of itself, invalidate the 
medical findings and clinical assessments found therein.  As 
the purpose of 7528 is to determine whether there has been 
any local reoccurrence or metastasis after a surgery to 
remove malignant neoplasms, the Board finds the November 2003 
treatment reports to be credible and probative medical 
assessments of the post-operative status of his prostatectomy 
and urethral stricture.  The mere characterization of a 
report as "unofficial - not for medical record" does not 
automatically render the medical findings contained therein 
unpersuasive or incompetent.  

Moreover, in this case, there is no conflicting evidence to 
undermine the validity of the clinical findings noted in the 
treatment reports.  In fact, subsequent medical evidence 
confirms the successful removal of the prostate malignancy as 
initially reported by VA in November 2003.  In view of the 
facts and circumstances of this case, the Board finds that 
the November 2003 progress notes qualify as a sufficient 
medical examination pursuant to DC 7528.

The veteran also contends that, because his prostatectomy 
occurred on May 29, 2003, any VA treatment reports conducted 
prior to November 29, 2003, which was exactly six months 
following the procedure, are wholly inapplicable for rating 
purposes.   See e.g., appellate representative statement of 
August 2008.  

However, as stated above, the Board notes that the findings 
of the November 2003 VA evaluations, which indicate 
successful removal of prostate malignancy, are supported by 
subsequent medical evidence of record.  In fact, numerous 
examination reports and nursing notes conducted after the 
November 2003 evaluation show no post-operative findings of 
malignancy.  

For example, a December 2003 treatment report indicated that 
air contrast barium enema test results found only 
diverticuli, with no other abnormalities noted.  
Additionally, a CT scan of the abdomen and pelvis in February 
2004 revealed no changes except for the prostatectomy, and 
June 2004 treatment reports only indicated new complaints 
only of urinary problems.  Moreover, a subsequent 
comprehensive VA examination, dated October 2004, noted that 
the veteran's latest prostate-specific antigen level was less 
than 0.03 and indicative the successful removal of prostate 
cancer.  

Significantly, at the time the RO sent notice of intention to 
reduce benefits to the veteran in May 2004, the medical 
evidence did not show any reoccurrence of cancer or 
metastasis.  Moreover, the evidence does not show any 
reoccurrence or metastasis of prostate cancer at the time of 
the July 2004 rating decision or prior to the evaluation of a 
30 percent disability rating effective October 1, 2004.  

As the medical evidence in November 2003, December 2003, and 
February 2004 demonstrated the successful removal of 
veteran's prostate cancer, there was adequate support for the 
July 2004 rating decision, and, therefore, Board finds that 
the reevaluation of the veteran's disability based on the 
residuals of the status post radical retropubic prostatectomy 
due to prostate cancer and urethral stricture was 
procedurally proper.

It is also noted that November 29, 2003, the date in which 
the veteran's 6-month evaluation period technically expired, 
was a Saturday of a holiday weekend (Thanksgiving was 
observed November 27, 2003).  The record is unclear whether 
the November 2003 evaluations were scheduled prior to the 
holiday for the convenience of the veteran and medical staff.  
In fact, the November 4, 2003 treatment noted that he was 
"six months status post" surgery.  From this information, 
it is likely that the parties intended the VA evaluations 
made in November 2003, including the November 20, 2003 
evaluation, to assess his post-operative status in accordance 
with DC 7528.
 
In conclusion, because the medical evidence indicates that 
there has been no local reoccurrence or metastasis following 
the veteran's prostatectomy, the Board finds the reevaluation 
of the disability rating pursuant to DC 7528, effective 
October 1, 2004, was procedurally proper.  

Next, the Board will discuss whether the veteran is entitled 
to a disability rating in excess of 30 percent for status 
post radical retropubic prostatectomy due to prostate cancer 
and urethral stricture for the period beginning October 1, 
2004. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for 
Veterans Claims has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

Diagnostic Code 7528 provides that, if there has been no 
local reoccurrence or metastasis, the residuals of malignant 
neoplasms of the genitourinary system, which include prostate 
cancer, should be rated based on voiding dysfunction or renal 
dysfunction, whichever is predominant.  Hence, as the medical 
evidence of record shows that there has been no local 
reoccurrence or metastasis of the cancer, the veteran's 
service-connected disability, must be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant. 
 
Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2007). 
 
In order to obtain a disability rating in excess of 30 
percent for his voiding disability, the evidence must show:

*	Daytime voiding interval less than one hour, or 
awakening to void five or more times per night (40 
percent for urinary frequency); or
*	Continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
be changed two to four times per day (40 percent for 
voiding dysfunction); or
*	Continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
be changed more than four times per day (60 percent for 
voiding dysfunction).

After reviewing the evidence of record, the Board finds that 
the criteria for a 60 percent disability rating for a voiding 
disability have been met.  

In an October 2004 VA examination, the veteran reported urge 
and stress incontinence, requiring him to wear up to 6 pads 
per day each day, with 2 to 3 changes necessary at night.  
Significantly, as a result of the examination, the VA 
physician diagnosed the veteran with stress incontinence.  

Further, the frequency in which the veteran is required to 
change absorbent materials is supported by VA outpatient 
records, which indicate that the veteran was prescribed extra 
absorbent undergarments for his incontinence, 120 diapers for 
30 days.  The record reflects that his prescription was 
filled on October 2004.  

Also, the veteran submitted a statement in January 2005 
purporting to require changing his prescription undergarments 
four or more times each day and each night.  The Board 
recognizes that he is competent to report the symptomatology 
he experienced as it comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  

Because the weight of the competent evidence, both medical 
and lay, demonstrates that the veteran experienced stress 
incontinence requiring the wearing of absorbent materials 
that must be changed more than four times per day, the Board 
finds that a 60 percent evaluation from October 1, 2004 is 
warranted pursuant to the applicable rating criteria for 
voiding dysfunction.  The Board notes that this is the 
maximum rating allowed for voiding dysfunction pursuant to 
the rating criteria.

Further, as the medical evidence shows that the veteran's 
residuals are predominantly manifested by voiding 
dysfunction, a higher for renal dysfunction is not warranted.  

Specifically, the medical evidence does not show renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg% or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, as required for a 
rating of 80 percent.   Similarly, the evidence does not 
support a finding of renal dysfunction requiring regular 
dialysis or precluding more than sedentary activity from 
persistent edema and albuminuria, from BUN more than 80mg%, 
from creatinine more than 8mg%, of from markedly decreased 
function of the kidney or other organ systems, as required 
for a rating of 100 percent. 

As stated above, a December 2003 treatment report indicated 
that air contrast barium enema test results found only 
diverticuli, with no other abnormalities noted. Importantly, 
a CT scan of the abdomen and pelvis in February 2004 revealed 
no change from previous the previous examination except for a 
prostatectomy.  Moreover, in June 2004, the physician found 
that rectal fissure was "stable" with stool softener.  
Although the veteran's serum glucose and serum creatinine 
were "up slightly," the VA physician indicated that there 
was no weight change, early satiety, diarrhea, constipation, 
abdominal swelling or pain, or jaundice noted.  Thus, a 
disability rating in excess of 60 percent for renal 
dysfunction is not warranted.

The Board also acknowledges the veteran's complaints of pain 
upon ejaculation.  However, while the record indicates that 
he is in receipt of special monthly compensation under 38 
U.S.C.A. § 1114(k) for loss of use of a creative organ, there 
is no basis for a higher evaluation for the claimed penile 
pain as a post-surgery residual pursuant to the voiding or 
renal rating criteria of 38 C.F.R. § 4.115b.  To the extent 
that his complaints of pain may be associated with erectile 
dysfunction, the Board reiterates that the issue of service 
connection for erectile dysfunction is referred to the RO for 
further action.  
 
The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
genitourinary disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, during the period in question, the evidence 
does not demonstrate that frequent periods of 
hospitalization.  Further, there is no indication in the 
record that the veteran's status post radical retropubic 
prostatectomy due to prostate cancer and urethral stricture 
has resulted in any occupational impairment or that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  The 
Board also notes that, in a July 1996 rating decision, he was 
determined to be unemployable due to nonservice-connected 
residuals of a stroke.  
 
For these reasons, the Board finds that the requirements for 
an extraschedular evaluation for his disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Hence, referral for assignment of an 
extra-schedular evaluation is not warranted in this case.  

In conclusion, because the evidence reflects the presence of 
incontinence requiring the changing of absorbent materials 
more than four times per day, as shown in the October 2004 VA 
examination, the Board finds that his symptoms more nearly 
approximate a 60 percent rating under DC 7319, the maximum 
rating authorized for voiding dysfunction pursuant to 38 
C.F.R. § 4.115b.

In resolving doubt in the veteran's favor, the Board finds 
that the he is entitled to a disability rating of 60 percent, 
but no higher, for post radical retropubic prostatectomy due 
to prostate cancer and urethral stricture for the period 
beginning October 1, 2004.  The Board finds that his symptoms 
remained constant throughout this period and, as such, staged 
ratings are not warranted.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).

With respect to the procedural issues raised in the 
evaluation of a disability rating for a status-post 
prostatectomy, VA's actions were not triggered by a claim, 
but by a routine review VA examination.  The notice 
procedures applicable to rating reductions are found in other 
specific regulations, and VA must comply with those 
provisions rather than the notice and duty provisions in the 
VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995);  Brown v. Brown, 5 Vet. App. 513 (1993).  Therefore, 
no further discussion of the VCAA is required with respect to 
the procedural propriety of the reduction of his post-
prostatectomy residuals.

However, as to the veteran's claim for an evaluation in 
excess of 30 percent for his genitourinary disability, proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice must include information regarding 
establishing a disability rating and an effective date for 
the award of benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the letter sent to the veteran in 
May 2004 notifying the veteran of the RO's intent to reduce 
his rating does not meet the requirements of Vazquez-Flores 
and is not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim and to establish a disability rating and effective date 
for the award of benefits.  Specifically, the July 2004 
rating decision informed him of what the evidence must show 
in order to warrant a disability rating in excess of 30 
percent.  Additionally, a November 2004 statement of the case 
(SOC) informed him of the specific rating criteria used for 
the evaluation of his claim.  The SOC advised him of the 
rating considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
genitourinary system dysfunctions.

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim and to establish a disability 
rating and effective date for the award of benefits. 

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his increased rating claim as reflected 
in his statements and correspondence.  Specifically, in a 
June 2004 statement, he discussed the signs and symptoms of 
his disability, with particular emphasis on the impact that 
the disability had on his daily life.  For example, he 
described the number of times he must change undergarments 
and the frequency that he is required to go to the bathroom 
as a result of his voiding disability.  Also, during the VA 
examination in October 2004, he specifically discussed the 
effects of his disability on the relationship with his wife.  
These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records and service treatment records, 
and the veteran and his representative have submitted 
statements on his behalf.  Additionally, an adequate VA 
medical examination pertinent to the issue on appeal was 
obtained in October 2004.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
appropriate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 60 percent, but no more, for status 
post radical retropubic prostatectomy due to prostate cancer 
and urethral stricture for the period beginning October 1, 
2004 is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


